Per curiam.
W. W. Larsen, Jr., has petitioned this Court for the voluntary surrender of his license to practice law in this state. Larsen admits to violating Standard 65 (A) (lawyer shall not fail to account for trust property held in a fiduciary capacity) of Bar Rule 4-102 (d) by virtue of his allowing the balance of his law firm trust account, on at least one occasion, to drop below the amount necessary to cover settlement *119funds entrusted to him pending distribution to a deceased client’s estate. The State Bar of Georgia does not oppose the special master’s recommendation that this Court accept Larsen’s voluntary surrender of his license pursuant to Bar Rule 4-110 (f) effective March 31,1999.
Decided May 17, 1999.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Larsen’s petition for the voluntary surrender of his license. The name of W. W. Larsen, Jr., is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Larsen is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect their interests, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.